NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 JANE McAULAY; STEPHEN McAULAY,                  No. 14-35772

                  Plaintiffs-Appellants,         D.C. No. 3:13-cv-01611-PK

   v.
                                                 MEMORANDUM*
 PAT GARRETT, Washington County
 Sheriff; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Oregon
                   Paul J. Papak II, Magistrate Judge, Presiding**

                          Submitted December 14, 2016***

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jane and Stephen McAulay appeal pro se from the district court’s summary

judgment in their 42 U.S.C. § 1983 action alleging violation of their Fourth

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment right against unreasonable search in relation to the service of civil

summons by sheriff’s deputies. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Doe v. Abbott Labs., 571 F.2d 930, 933 (9th Cir. 2009), and we

affirm.

      The district court properly granted summary judgment because the

McAulays failed to raise a genuine dispute of material fact as to whether the

service of the summons at their residence amounted to an unlawful search in

violation of the McAulays’ Fourth Amendment rights. See United States v. Jones,

132 S. Ct. 945, 951 n.5 (2012) (“Trespass alone does not qualify [as a search], but

there must be conjoined with that . . . an attempt to find something or obtain

information.”); see also United States v. Orlander, 584 F.2d 876, 888 (9th Cir.

1978), vacated on other grounds by Minnich v. United States, 443 U.S. 914 (1979)

(“There is no violation of the Fourth Amendment when an officer comes upon

private property to serve legal process, so long as there is no breaking or entering

of a dwelling or other building of a type protected by the Amendment.”).

      AFFIRMED.




                                          2                                      14-35772